Name: 83/169/EEC: Commission Decision of 7 April 1983 establishing that the apparatus described as 'Hewlett Packard - Fourier Analyzer, model 5451C' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: 1983-04-21

 Avis juridique important|31983D016983/169/EEC: Commission Decision of 7 April 1983 establishing that the apparatus described as 'Hewlett Packard - Fourier Analyzer, model 5451C' may not be imported free of Common Customs Tariff duties Official Journal L 102 , 21/04/1983 P. 0041 - 0041*****COMMISSION DECISION of 7 April 1983 establishing that the apparatus described as 'Hewlett Packard - Fourier Analyzer, model 5451C' may not be imported free of Common Customs Tariff duties (83/169/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 29 September 1982, the Federal Republic of Germany requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Hewlett Packard - Fourier Analyzer, model 5451C', ordered on 2 December 1980 and intended to be used for the production of integral components by the use of fast rotating endmilling cutters and in particular for the measurement of machine behaviour, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 1 February 1983, within the framework of the Committee on Duty-Free Arrangements, to examine the matter; Whereas this examination showed that the apparatus in question is an analyzer; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus; whereas it therefore cannot be regarded as a scientific apparatus; whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Hewlett Packard - Fourier Analyzer, model 5451C', which is the subject of an application by the Federal Republic of Germany of 29 September 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 April 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.